Citation Nr: 0005227	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  90-49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for prostate cancer, 
claimed as a residual of herbicide exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) rating for 
prostatitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 RO decision which denied the 
veteran's claims.  In July 1991, October 1994, May 1995, and 
January 1998, the Board remanded the veteran's claims to the 
RO for further development.  The case was returned to the 
Board in December 1999. 

By a January 1998 Board decision, the veteran's claim for an 
increased rating for tenosynovitis of the right wrist was 
granted, and his claims of service connection for a bladder 
neck obstruction (with postoperative residuals of surgery and 
retrograde ejaculation) and dyshidrosis of the hands and feet 
were denied.  As the Board's 1998 decision is final, the 
aforementioned claims are no longer before the Board for 
appellate review and will not be discussed in the following 
decision.  Additionally, in September 1999, the RO granted 
the veteran's appeal for service connection for bilateral 
hearing loss.  As an award of service connection is 
considered a full grant of benefits on appeal, this matter, 
too, is not before the Board.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim of service connection for residuals of 
hepatitis.

2.  The veteran has not presented competent evidence of a 
plausible claim of service connection for prostate cancer, 
claimed as a residual of herbicide exposure.

3.  The veteran has not presented competent evidence of a 
plausible claim of service connection for tinnitus.

4.  The veteran's service-connected prostatitis is manifested 
by complaints of urgency with a daytime voiding interval of 
between two and three hours.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for residuals 
of hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of service connection for prostate 
cancer, claimed as a residual of herbicide exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of service connection for tinnitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for no more than a 10 percent rating for 
prostatitis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1956 to March 
1976, including active service in Vietnam.  His service 
personnel records reflect that his military occupational 
specialty was that of an anesthetist.  His service medical 
records show that when he was examined for preinduction 
purposes, in December 1955, no pertinent abnormalities were 
indicated.  

The veteran underwent a routine physical examination in 
December 1957 and no pertinent findings were made.  In June 
1958, he was treated for ear problems, including otitis 
media.  There were no complaints, treatment, or a diagnosis 
of tinnitus.

A January 1959 examination report shows no pertinent 
abnormalities.  On an associated medical history form, the 
veteran reported a history of ear, nose, or throat trouble.  
Routine physical examinations performed in January 1960, May 
1961, and December 1961 show no relevant findings.  A 
December 1961 medical history form shows that the veteran 
again reported a history of ear, nose, or throat trouble.  He 
underwent a routine examination in August 1962, and no 
pertinent findings were made.

In November 1962, the veteran was hospitalized at St. 
Joseph's Hospital.  The admission diagnosis was infectious 
hepatitis.  During the course of the hospitalization, he 
reported, that a few days prior to his departure from Korea 
he began experiencing general malaise and a complete loss of 
appetite.  He said he later noticed that his skin was 
becoming yellow, his urine was dark, and his stools were very 
light.  He related that there had been many cases of 
hepatitis within his group in Korea.  Following an 
examination, the impression was infectious hepatitis. 

Routine examinations, performed in December 1963 and December 
1964, are not reflective of any pertinent abnormalities.  
Medical records, dated in June and July 1966, show that the 
veteran was treated for prostatitis.  Prostate cancer was not 
indicated.  A December 1966 medical history form shows that 
the veteran reported having a history of jaundice.  A 
physician summarized that the veteran had prostatitis, and a 
history of jaundice due to hepatitis in 1962.

An August 1967 examination report shows no pertinent 
abnormalities.  On an associated medical history form, the 
veteran reported having a history of ear, nose, or throat 
trouble, running ears, jaundice, and stomach, liver, or 
intestinal problems.  He also said he had hepatitis in 1962 
and prostatitis in 1966.

In January 1968, the veteran was treated for ear problems, 
including pain.  There were no complaints, treatment, or a 
diagnosis of tinnitus.

In May 1972, the veteran underwent a routine physical 
examination and no pertinent abnormalities were noted.  

In June 1974, the veteran presented with complaints of low 
back pain, dysuria, and urgency, among other symptoms.  It 
was objectively noted that his prostate was tender.  The 
examiner opined that he had prostatitis. 

The veteran was examined for separation purposes in March 
1976, and chronic prostatitis was diagnosed.  An associated 
medical history form shows that he reported a history of ear, 
nose, or throat trouble, stomach, liver, or intestinal 
trouble, and jaundice or hepatitis.  He further related he 
had hepatitis in 1962.

In October 1976, the veteran was examined for VA compensation 
purposes.  During the examination, he reported he had 
hepatitis in November 1961 and had been treated for such.  He 
said he was supposed to receive follow-up treatment but got 
too busy and never received such.  He related that in 1966, 
he had acute prostatitis which was treated vigorously.  He 
said he now had intermittent mild pain every six to eight 
months and took medication for such, which usually stopped 
the difficulty immediately.  On examination, he had a normal 
prostate gland with no nodules or tenderness to palpation.

In November 1976, the veteran underwent a consultation 
examination, during which he complained of intermittent 
whistling tinnitus.  The impression was normal hearing. 

In June 1987, the veteran was hospitalized at a private 
facility for treatment of daytime urinary frequency, 
dribbling, and nocturnal incontinence.  During the course of 
the hospitalization, he underwent a transurethral resection 
of the prostate (TURP).  The final hospital diagnoses 
included benign prostatic hypertrophy and an incomplete 
neurogenic bladder.  Prostate cancer was not indicated.  
Additionally, it was noted that the veteran had a past 
history of being hospitalized for hepatitis.  

In April 1989, the veteran was seen by a private physician.  
Following an examination, the impression was a foreign body 
of the left ear, vallecular cyst.  Tinnitus was not 
indicated.

In October 1989, the veteran was examined for VA compensation 
purposes.  He complained of constant tinnitus which was 
increasing in severity and Agent Orange exposure, among other 
things.  He also related he had experienced an episode of 
hepatitis in 1961 or 1962, while stationed in Korea.  He said 
his liver function tests were normal, and he said he did not 
know the status of his hepatitis antigens or antibodies.  He 
also indicated that he was disturbed because he was not able 
to donate blood.  He related he had no prostatitis since 
1987, had normal erectile function, and a cessation of 
urinary incontinence.  On examination, it was noted that his 
prostate was bi-lobed, normal in consistency, and without 
nodules or tenderness.  The diagnoses were status-post 
infection, hepatitis; worsening tinnitus and deafness; and 
status-post recurrent prostatitis secondary to a bladder neck 
obstruction. 

An October 1989 VA laboratory report shows that the results 
of a "HEPATITIS A VIRUS AB, IGM" test was negative.  
Another October 1989 VA laboratory report reflects the 
veteran was positive for hepatitis B antibodies and negative 
for hepatitis B surface antigen and hepatitis B core antigen. 

A February 1990 private audiogram from Memorial Hospital 
shows that the veteran complained he had tinnitus of the left 
ear for about 1 year.  The diagnosis was Meniere's disease.

At a June 1990 RO hearing, the veteran related he had a bout 
of hepatitis in 1962 and was hospitalized for such.  He said 
his liver recuperated but he was left with residuals 
including intermittent bouts of diarrhea and an inability to 
donate blood.  He said he had not sought any treatment for 
hepatitis since his initial bout in 1962.  He also related he 
had been exposed to Agent Orange; and he said if he developed 
cancer as a result of such exposure, he wanted his wife to 
receive adequate benefits.   The veteran asserted he had 
tinnitus which used to be intermittent but was now constant.  
He said he first began noticing he had tinnitus sometime 
around 1972.  He said his ear problems might have resulted 
from noise exposure, ear infections, or perhaps use of 
equipment in his ear, during service.  He related he had been 
exposed to noise from huge exhaust turbines which were 
located in the operating room he worked in, from 1971 to 
1976; and he said an ear, nose, and throat (ENT) Board 
certified physician had told him that such noise exposure 
caused his tinnitus.  He also mentioned he had used an ear 
mold (in his left ear) to monitor his patients' heart rate in 
his capacity as an anesthetist.  With respect to his 
prostate, he said he underwent surgical treatment in 1987, 
after which he did not have any problems with urinary leakage 
and frequency.  He said his prostatitis no longer existed and 
that he no longer received treatment for such; however, he 
did say he continued to have problems with retrograde 
ejaculation. 

In October 1991, the veteran underwent audiometric testing at 
VA and reported having tinnitus of the left ear.  An ENT 
consult was recommended.  An October 1991 VA ENT consultation 
report reflects he reported he had noise exposure (from 
turbines) during service from 1971 to 1976.  He said he had 
experienced tinnitus in the left ear for 20 months.  He said 
his tinnitus was high-pitched and non-pulsatile.  Following 
an examination, the impressions included noise exposure 
during service.  An October 1991 VA Audiological evaluation 
reflects that the veteran had tinnitus of the left ear.

VA medical records, dated in January 1992, show that the 
veteran reported having unilateral tinnitus, with the left 
ear being effected.  He said his tinnitus had occurred 
approximately 2 years ago and had gradually worsened.  A 
provisional diagnosis of tinnitus of the left ear was made.

During a February 1996 VA examination, the veteran reported 
that VA had diagnosed him as having tinnitus in 1976.  He 
said he now had constant tinnitus of the left ear, which was 
high-pitched.  He said the tinnitus had been bad and was 
getting worse.  As part of his job (as an anesthetist), he 
said he had used an ear device in his left ear which was 
hooked up to a heart monitor.  He suggested that use of the 
ear device might be one of the reasons for his current ear 
problems.  He said he developed prostatitis while in Vietnam.  
He said he was treated with a prostatic massage and 
medication (Septra).  As for current problems, he said he did 
not have problems with urinary frequency.  He related he 
urinated about 4 to 5 times per day and had no frequency at 
night.  He said he did not have incontinence which required 
pads or an appliance.  It was noted that his urine was clear 
and that he had no pain or dysbymis.  There were no pertinent 
diagnoses.

A February 1996 VA audiology examination report reflects that 
the veteran reported he was exposed to a significant amount 
of noise while in the Army.  While working as an anesthetist, 
he said, he was exposed to high frequency loud noise from 
turbines which powered gas evacuation equipment in the 
operating room.  He said he had been exposed to noise from 
weapons' fire, and was required to do rifle qualification 
training on a yearly basis, which was sometimes completed 
without the use of hearing protection devices.  He said he 
first noticed he had tinnitus in 1988.  He described the 
tinnitus as constant, high pitched, and more prominent in his 
left ear.  He said he was not sure if the tinnitus was also 
present in the right ear.  He said that the loudness was in 
the mid-range and did not fluctuate.  He said that he 
considered the severity of the tinnitus to be moderate.  He 
said he did not change his daily activities because of his 
tinnitus, but also said it sometimes drove him crazy.  

During a March 1996 VA Audio-Ear Disease examination, the 
veteran complained of ringing in his ears.  He related he was 
a nurse anesthetist and was around noisy equipment.  
Following an examination, the impressions included tinnitus 
by history.  

A March 1996 medical record reflects that the veteran 
indicated he saw a urologist three to four times a year for 
treatment of prostatitis.  He said he was usually given 
antibiotics.  He said his urinary frequency problems had 
improved since his surgery (TURP).  However, he did say he 
had dysuria, dribbling, and did double voiding.  He said he 
had a reasonably strong urine stream.  The veteran said his 
prostate specific antigens (PSAs) had been within the normal 
range.  On examination, he had what the examiner described as 
a prostatitic stone low on the right side of his gland.  

In a January 1997 statement, the veteran indicated he was 
claiming service connection for prostate cancer, based on 
Agent Orange exposure. 

In a February 1997 statement, the veteran indicated he had 
not been diagnosed as having prostate cancer.  

By a January 1998 Board decision, service connection for 
bladder neck obstruction (with postoperative residuals of 
surgery and retrograde ejaculation) was denied.

In a July 1999 VA audiology examination report, the examiner 
indicated that the claims file had been reviewed prior to the 
examination.  It was pointed out that tinnitus was not 
indicated in the veteran's active duty medical records.  The 
veteran reported he had worked as a nurse anesthetist while 
in the Army.  In such a capacity, he said he was exposed to 
noise from large exhaust turbines in the operating room.  He 
also said he was exposed to noise, during service, from 
weapons fire during periodic qualification training and while 
hunting.  He said he was treated for ear trouble during 
service.  He complained of current tinnitus and said that 
such was a constant ringing sensation in his left ear, which 
was loud, bothersome, and moderate in severity.  He said he 
first noticed he had tinnitus about 10 years ago.  He did not 
report making any changes in his daily activities as a result 
of his tinnitus.  The examiner opined that tinnitus was not 
related to the veteran's active duty service as it was first 
noticed about 10 years ago, according to the veteran's self-
reported history. 

In a July 1999 VA genitourinary examination report, the 
examiner (Dr. Ford) noted that the claims file was not 
available for review in conjunction with the examination.  
Dr. Ford noted that the veteran reported having hepatitis in 
1962.  The veteran explained that shortly before leaving 
Korea, a woman served him with (what he thought to be) 
infected eating utensils.  Despite feeling poorly, he said he 
managed to leave Korea and return to the United States.  He 
said he was jaundiced and was hospitalized at St. Joseph's 
Hospital for treatment.  In the past, he said, he had not 
been completely emptying his bladder and got a reverse of 
urine that caused a continuous infection of the prostate 
gland.  He said he underwent cystoscopy which showed he had a 
bladder neck obstruction and later underwent corrective 
surgery in 1987.  With respect to his prostate problem, he 
said he sometimes had problems with urgency.  He said he 
occasionally urinated during the day (i.e. four times in the 
morning and three to four times in the afternoon), and did 
not have to get up to urinate at night.  He had no 
incontinence.  He said he had diarrhea which lasted until he 
took Imodium.  It was noted he had a rare urinary tract 
infection but had not been hospitalized for such.  He had no 
colic, bladder or kidney stone problems, or acute nephritis.  
He had no malignancies.  His prostate glands were described 
as smooth and tender with benign prostatic hypertrophy.  
Dialysis, pumps, implants, counseling, catheterization, 
dilatation, drainage procedures, and invasive or noninvasive 
procedures had not been necessary as treatment measures.  It 
was also noted that he was not on medication or a diet.  His 
hepatitis panel was completely normal, including Hepatitis C 
plus antibodies, Hepatitis B surface antigen, Hepatitis B 
core, and antibody Immunoglobulin G.  The diagnoses were 
status-post hepatitis (with no disease or liver damage), 
benign prostatic hypertrophy (with no evidence of prostatitis 
and a normal urine examination), and status-post bladder neck 
obstruction requiring surgery (with normal urinalysis and 
improved symptoms). 

Following the July 1999 VA genitourinary examination, the RO 
requested Dr. Ford to review the claims folder, the Board's 
1998 remand, and provide an addendum to his examination 
report (discussed above).  This request was made in light of 
Dr. Ford's comment that the claims file had been unavailable 
for review at the time of the July 1999 examination.  In his 
addendum, it was noted that the claims file had not been 
reviewed in direct conjunction with the July 1999 examination 
but had been reviewed when the veteran presented for prior 
examinations.  It was also pointed out that pursuant to the 
RO's (July 1999) request, the claims file and the Board's 
remand had again been reviewed.  Dr. Ford indicated that 
there was no need for the veteran to be reexamined and that 
all of the Board's remand inquiries had been properly 
answered in the July 1999 examination report, discussed 
above.

II.  Legal Analysis

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  

The veteran has the initial burden of submitting evidence to 
show that his claims of service connection are well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not done so, 
there is no VA duty to assist him in developing the claims, 
and the claims must be denied.  For a service connection 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); competent 
evidence showing incurrence or aggravation of a disease or 
injury in service (medical evidence or, in certain 
circumstances, lay evidence); and a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

1.  Residuals of Hepatitis

In November 1962, during his period of active duty, the 
veteran was hospitalized at a private facility and was 
treated for infectious hepatitis.  (The type of hepatitis was 
not specified.)  Subsequently dated service medical records, 
including his separation examination, are entirely silent for 
any objective findings of chronic hepatitis or residuals of 
such.  Moreover, there is no post-service medical evidence of 
chronic hepatitis or residuals of such.  While results of a 
hepatitis panel, performed in October 1989, reflect that the 
veteran had hepatitis B antibodies, such is merely a 
laboratory finding not a diagnosis of hepatitis or residuals 
or such.  (In this regard, it is noted that although 
infectious hepatitis is a disability which is ratable under 
the VA Schedule for Rating Disabilities, see 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, there is no provision in law 
under which the presence of hepatitis antibodies in the 
blood, by itself, is service-connectable or compensable as a 
disability.)  More recent medical evidence, including a July 
1999 VA examination report, indicates that the veteran's 
hepatitis panel was negative or normal; and the diagnosis was 
status-post hepatitis, with no current disease or liver 
damage.

Service connection requires more than the occurrence of a 
disease or injury during service.  For the veteran's claim of 
service connection to be deemed plausible, there must be 
competent medical evidence in the record which demonstrates 
that he currently has the disability for which service 
connection is claimed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 
1997); Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the instant case, while there is evidence showing 
that he had infectious hepatitis during active duty, there is 
no current medical evidence of chronic hepatitis or residuals 
of such.  Again it is pointed out that a 1999 VA compensation 
examination report reflects the opinion that he had no 
resultant disease or liver damage stemming from his bout with 
hepatitis.  

It is noted that the veteran claims that he is unable to 
donate blood as a result of inservice hepatitis.  A 
disability, to be service-connected, must be that which 
produces impairment in the ability to pursue an occupation.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Even assuming 
that the veteran is unable to donate blood as a result of 
contracting infectious hepatitis during service, the 
inability to donate blood certainly does not constitute a 
disability which impairs his ability to work; and thus, it 
may not be service-connected. 

In the absence of competent medical evidence of a current 
diagnosis of hepatitis or residuals of such, the veteran has 
not met his initial burden of presenting evidence of a well-
grounded claim of service connection; and thus, his claim 
must be denied.  Caluza, supra.

2.  Prostate Cancer 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).  With specific respect to prostate 
cancer, service incurrence will be presumed if it becomes 
manifest to a 10 percent level at any time after service. 

A review of the claims file shows that the veteran did indeed 
serve on active duty in Vietnam during the Vietnam era.  A 
review of his service medical records does not reveal any 
objective medical evidence which is reflective of prostate 
cancer.  While he was treated for prostatitis (which is now 
service-connected) on several occasions during active 
service, prostate cancer was never indicated.  

Further, there is absolutely no post-service medical evidence 
which shows the veteran has prostate cancer.  Historically, 
it is noted that when he was examined by VA in October 1976, 
shortly after his service discharge, his prostate gland was 
described as normal with no nodules or tenderness on 
palpation.  When he was hospitalized in 1987, to undergo 
surgical treatment for prostatitis, prostate cancer was not 
indicated.  During a VA examination in October 1989, his 
prostate was normal in consistency, and without nodules or 
tenderness.  While it was noted, in March 1996, that he had a 
prostatic stone, there is no evidence that such was 
cancerous.  Notably, during that March 1996 examination, the 
veteran mentioned that his PSAs had been negative; and in a 
1997 statement, he admitted he had not been diagnosed as 
having prostate cancer.  Finally, the most recent medical 
evidence of record, a July 1999 VA genitourinary examination 
report, includes the considered opinion that the veteran had 
no malignancies. 

When, as here, a claimed disability (prostate cancer) has not 
been shown by competent medical evidence to currently exist, 
the claim of service connection is not well grounded and must 
be denied.  Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  While the claim must be denied at this juncture 
due to the lack of current medical evidence showing prostate 
cancer, the veteran is hereby invited to submit another claim 
of service connection in the future, when, if ever, prostate 
cancer is diagnosed.

3.  Tinnitus

The veteran's service medical records (1956-1976) reveal no 
evidence of complaints, treatment, or a diagnosis of 
tinnitus.  Shortly after his service discharge, on an 
isolated occasion in November 1976, the veteran complained of 
intermittent whistling tinnitus.  Thereafter, there is no 
evidence of tinnitus until 13 years later, in October 1989.  
From October 1989 onward, tinnitus is consistently diagnosed.  

In order for the claim to be well grounded, there would have 
to be competent medical evidence to demonstrate an 
etiological relationship between the veteran's service and 
his tinnitus.  Caluza, supra; Grottveit, supra.  No such 
competent medical evidence of causality has been submitted.  
Rather, evidence on file, including a 1999 VA examination 
report, reflects the opinion that tinnitus is not related to 
the veteran's active duty service.  In 1999, a VA examiner 
pointed out that there was no evidence of tinnitus in the 
veteran's service medical records and noted that the veteran, 
himself, did not assert he had tinnitus in service but rather 
asserted he first had such about 10 years earlier (in the 
late 1980s). 

Additionally, it is noted that the veteran, who has training 
as a nurse anesthetist, has variously asserted that his 
tinnitus might have resulted from noise exposure, ear 
infections, or perhaps use of an ear mold, during service.  
In this regard it is noted that in Black v. Brown, the U.S. 
Court of Veterans Appeals (now known as the U.S. Court of 
Appeals for Veterans Claims (Court)) held that in order for a 
nurse's statement to constitute probative evidence, the nurse 
must have specialized knowledge in the area of medicine in 
question.  10 Vet. App. 279 (1997).  Here, the veteran does 
not appear to have specialized knowledge in the area of 
audiology; as such, his opinion does not constitute competent 
medical evidence.  While the veteran is indeed competent to 
say that he had ringing of the ears in service and even 
competent to say he currently has tinnitus, he is not 
competent to render an opinion regarding an etiological link 
between the two. 

While the veteran contends an ENT Board certified physician 
told him that standing in front of turbines for 5 years, 
during active duty, caused his tinnitus, there is no 
corroborative medical evidence of such on file.  In this 
regard, the Board made exhaustive attempts to locate any 
outstanding records of the veteran's.  While some outstanding 
records were located and associated with the claims file, no 
records were recovered which attribute the veteran's tinnitus 
to service or to a service-connected disability.  Without 
corroborative medical evidence, the veteran's account of what 
a doctor told him does not constitute competent medical 
evidence to well ground his claim, since he is a layman with 
respect to audiological matters.  Dean v. Brown, 8 Vet. App. 
449 (1995).

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for tinnitus, his claim must be denied.  
Grottveit, supra; Grivois, supra.


B.  Increased rating for prostatitis

The veteran's claim for an increased rating for prostatitis 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a), 
meaning that it is not inherently implausible.  Evidentiary 
development requested by the Board in 1991, 1994, 1995, and 
1998 has been completed to the fullest extent possible.  VA 
has fulfilled its obligation to assist the veteran and his 
claim must now be adjudicated.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating.  The more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to prostatitis were revised.  The Court has held 
that when the regulations concerning entitlement to an 
increased rating undergo a substantive change during the 
course of an appeal, the veteran is entitled to resolution of 
his claim under the criteria which most favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Under the old rating criteria, Diagnostic Code 7527 provided 
that prostate infections were evaluated as chronic cystitis 
under Diagnostic Code 7512, in accordance with resulting 
functional disturbance of the bladder.  Under Diagnostic Code 
7512, a 0 percent evaluation was warranted for chronic 
cystitis of a mild degree.  A 10 percent evaluation was 
assigned for moderate chronic cystitis with pyuria and 
diurnal and nocturnal frequency.  A 20 percent evaluation 
contemplated moderately severe cystitis with diurnal and 
nocturnal frequency with pain and tenesmus; and a 40 percent 
evaluation required severe cystitis with urination at 
intervals of one hour or less and a contracted bladder.  38 
C.F.R. § 4.115a, Diagnostic Codes, 7512, 7527 (prior to 
February 17, 1994).

Under the new rating criteria, Diagnostic Code 7527 provides 
that prostate gland injuries, infections, hypertrophy, and 
postoperative residuals will be rated as a voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115a, b, Diagnostic Code 7527.  
There are various criteria for rating voiding dysfunction, 
depending on whether the condition involves urine leakage, 
urinary frequency, or obstructed voiding.  Voiding 
dysfunction involving continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence is rated 20 percent disabling when the wearing 
of absorbent materials, which must be changed less than 2 
times per day, is required.  A 40 percent evaluation 
contemplates requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  38 C.F.R. 
§ 4.115a.

Voiding dysfunction involving urinary frequency is rated 10 
percent disabling with a daytime voiding interval between two 
and three hours or where there is awakening to void two times 
per night.  A 20 percent rating is warranted where there is a 
daytime voiding interval between one and two hours, or there 
is awakening to void three to four times per night.  A 40 
percent rating contemplates a daytime voiding interval of 
less than one hour or there is awakening to void five or more 
times per night.  38 C.F.R. § 4.115a.

Voiding dysfunction involving obstructed voiding is rated 0 
percent when there is obstructive symptomatology with or 
without stricture disease requiring dilatation 1 or 2 times 
per year; and such condition is rated 10 percent when there 
is marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with one or more symptoms 
such as post void residuals greater than 150 cc, markedly 
diminished peak flow rate (less than 10 cc/sec) per 
uroflowmetry, recurrent urinary tract infections secondary to 
obstruction, and stricture disease requiring periodic 
dilatation every 2 to 3 months.  38 C.F.R. § 4.115a.

Finally, the criteria relating to urinary tract infections 
provide that a 10 percent rating is assigned where long term 
drug therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management is required.  A 30 percent 
rating contemplates recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two/times a 
year), and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a.

A review of the record shows that the veteran was treated for 
prostatitis on several occasions during his period of active 
service from 1956 to 1976.  After service, in June 1987, he 
underwent a TURP.  Following surgery, the diagnoses included 
benign prostatic hypertrophy.  When examined by VA in 1989 
and at a 1990 RO hearing, the veteran related he had not 
experienced prostatitis symptomatology since his 1987 
surgery.  Specifically, at the RO hearing, he said he no 
longer had any problems with urinary leakage and frequency.

More recent medical evidence includes VA compensation 
examinations performed in February and March 1996 and July 
1999.  When examined in February 1996, he related he had no 
problems with frequency, and urinated 4 to 5 times per day, 
with no frequency at night.  He said he did not have 
incontinence at night and did not require the use of pads or 
an appliance.  When examined in March 1996, he reported he 
saw a urologist three to four times per year for treatment of 
prostatitis.  He said he typically received antibiotics as 
treatment.  He related that his urinary frequency problems 
had improved since his surgery but that he did have dysuria 
and some dribbling.  He said he had a reasonably strong urine 
stream.  When he was examined in July 1999, it was noted that 
he sometimes had problems with urgency.  He specifically 
related that he occasionally urinated during the day (i.e. 
four times in the morning and three to four times in the 
afternoon) and said he did not have to get up at night.  He 
said he had no incontinence.  He related that he had a rare 
urinary tract infection but had not been hospitalized for 
such.  Treatment including dialysis, pumps, implants, 
catheterization, dilatation, drainage procedures, counseling, 
and invasive or noninvasive procedures had not been 
performed.  The diagnoses were benign prostatic hypertrophy 
with no evidence of prostatitis and a normal urine 
examination. 

Applying the old criteria to the veteran's claim, it is noted 
that he does not meet the criteria for an increased rating 
for prostatitis.  While the veteran does indeed have some 
problems with diurnal urinary frequency, there is no evidence 
which is reflective of moderate cystitis with pyuria.  As 
both diurnal and nocturnal frequency and moderate cystitis 
with pyuria are required for a 10 percent rating, the 
veteran's claim for an increased rating must fail under the 
old criteria pertaining to prostate conditions.  38 C.F.R. 
§ 4.115a, Diagnostic Codes, 7512, 7527 (prior to February 17, 
1994).
 
With respect to the new criteria, pertaining to voiding 
dysfunction involving urinary frequency, it is noted that the 
veteran reported during a 1996 VA examination that he 
urinated 4 to 5 times per day, with no frequency at night.  
Most recently, in 1999, he related having problems with 
urgency.  He indicated he had to urinate about four times in 
the morning and three to four times in the afternoon.  In 
sum, it appears that his urinary frequency has increased over 
the years, and equates to daytime voiding at an interval 
between two to three hours; and such is productive of an 
increased rating to 10 percent.  The veteran's condition is 
not deserving of a rating higher than 10 percent as his 
daytime voiding interval is not between one to two hours, and 
does not involve awakening to void three to four times per 
night.  38 C.F.R. § 4.115a.

With respect to the urine leakage criteria, it is noted that 
during an examination in 1996 he related that he was 
continent.  In 1999, he again indicated he was continent; 
however, he did mention having some dribbling.  He has 
consistently maintained that he does not use any pads as a 
result of urine leakage.  Even with due consideration of any 
dribbling, the veteran's urine leakage does not meet the 
criteria for an increased rating, to 20 percent, as his 
condition does not require the use of pads.  38 C.F.R. 
§ 4.115a.

There is no evidence that the veteran experiences obstructed 
voiding.  During a 1996 VA compensation examination, it was 
noted that he had a reasonably strong urine stream.  In 1999, 
it was noted that his condition had not required dilatation 
or drainage procedures.  In sum, there is absolutely no 
evidence of obstructive symptomatology including hesitancy, 
slow or weak stream, or decreased force of stream, among 
other things.  Based on the aforementioned evidence, it is 
reasonable to conclude that the veteran's condition is not 
deserving of an increased rating under the criteria 
pertaining to obstructed voiding.  38 C.F.R. § 4.115a.

With respect to the criteria relating to urinary tract 
infections, it is noted that during a 1999 VA genitourinary 
examination, it was pointed out that the veteran had a 
"rare" urinary tract infection but had not been 
hospitalized for such.  It was also noted that medication had 
been unnecessary.  Thus, it must be concluded that a higher 
rating is not warranted as neither hospitalization nor long-
term drug therapy, among other things, is required as 
treatment.  38 C.F.R. § 4.115a.

In sum, despite the finding, in a 1999 VA genitourinary 
examination report, that there is no current evidence of 
prostatitis, the Board finds that other objective evidence on 
file is to the contrary.  The record, as a whole, supports an 
increased rating, to 10 percent, for the veteran's service-
connected prostatitis, based on a voiding dysfunction 
involving urinary frequency; as such, the claim is granted.


ORDER

Service connection for residuals of hepatitis is denied.

Service connection for prostate cancer, claimed as a residual 
of herbicide exposure, is denied.

Service connection for tinnitus is denied.

An increased rating, to 10 percent, for prostatitis is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

